Citation Nr: 0619362	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-37 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
kidney stones.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from February 1979 to 
February 2001.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board remanded this case to the RO in October 2005 for 
further development of the evidence.  The remand occurred via 
the Appeals Management Center (AMC).


FINDING OF FACT

The medical evidence shows the veteran's kidney stones have 
been manifest throughout the appeal period by passage of six 
stones in 2002 and occasional episodes of renal colic, with 
one brief hospitalization for a lithotripsy procedure 
in November 2005.  


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for kidney stones.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, and 4.115b, 
Code 7508 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a February 2002 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His private 
treatment records through November 2005 have been obtained, 
and he was provided a VA compensation examination.  He also 
was scheduled for a second VA examination in November 2005, 
as a result of the Board's remand, to obtain a current 
assessment of the severity of his disability.  But he failed 
to report for the evaluation and did not explain is absence.

Since this appeal stems from an initial claim for 
compensation (as opposed to a situation involving a claim for 
a higher rating of an established service-connected 
disability), the Board must consider the claim based on the 
available evidence.  38 C.F.R. § 3.655.  The veteran's 
failure to report for his most recent evaluation is indeed 
unfortunate, but not altogether fatal to his claim like it 
would be under § 3.655 if his claim was for an increased 
rating (rather than his disagreement with the initial rating, 
first 0 percent and then 10 percent, assigned following the 
grant of service connection).  See also Fenderson v. West, 12 
Vet. App. 119 (1999) and AB v. Brown, 6 Vet. App. 35 (1993).  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires that VA 
provide content-complying VCAA notice before any initial 
unfavorable agency of original jurisdiction, i.e., RO, 
decision.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006) (also discussing the timing of the VCAA notice 
as it relates to prejudicial error).  Here, the RO initially 
considered the claim in September 2002 - after sending the 
veteran a VCAA letter in February 2002.  So he received VCAA 
notice prior to the initial adjudication of his claim.  
The RO more recently sent additional VCAA notice in June 
2005, followed by readjudication of his claim in the February 
2006 supplemental statement of the case.  Consequently, there 
has been no error in the timing of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for a higher initial 
rating, rather than for service connection (which has been 
granted).  And as mentioned, he received VCAA notice 
concerning the type of evidence needed to show his 
entitlement to a higher disability rating, whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, so on and so forth.  But he was not 
provided notice of the type of evidence necessary to 
establish an effective date if this benefit is granted.  
Nevertheless, the effective date issue is moot because, for 
the reasons and bases discussed below, the Board is denying 
his claim for a higher initial disability rating.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.



As already alluded to, the current appeal arose from the 
rating assigned following the initial grant of service 
connection for residuals of the veteran's kidney stones.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted 
the distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  
In this latter situation, the Board must evaluate the level 
of impairment due to the disability throughout the entire 
period since the effective date of the grant, considering the 
possibility of "staging" the rating to compensate the 
veteran for times when his disability may have been more 
severe than at others.  See Fenderson at 125-26.

In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Nephrolithiasis is rated as hydronephrosis, except for 
recurrent stone formation requiring one or more of the 
following:  (1) diet therapy, (2) drug therapy, or 
(3) invasive or non-invasive procedures more than two times 
per year, in which case a 30 percent rating is assigned.  
38 C.F.R. § 4.115b, Diagnostic Code 7508.  

Severe hydronephrosis is rated as renal dysfunction.  A 30 
percent rating is warranted for frequent attacks of colic 
with infection (pyonephrosis), with impaired kidney function.  
With frequent attacks of colic, requiring catheter drainage, 
a 20 percent rating is assigned.  A 10 percent rating is for 
assignment for only an occasional attack of colic, not 
infected and not requiring catheter drainage.  Code 7509.  



Pursuant to the Board's October 2005 remand, the veteran was 
scheduled for an examination by a urologist.  He was notified 
of the scheduling of the examination, but failed to report 
for it.  He has not provided good cause for failing to report 
or otherwise indicated his willingness to report for an 
examination.  The regulations require that when a claimant 
fails to report for a scheduled examination in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (2005).  
So the Board will consider his appeal based on the available 
evidence.  

A VA general medical compensation examination was conducted 
in April 2002.  The examiner discussed the veteran's kidney-
stone history only very briefly.  The initial diagnosis was 
in 1995; he had left flank pain and passed a stone.  He had a 
CAT scan in 2002 that showed a kidney stone on the left side.  
A repeat examination was scheduled in October 2005 because 
that examiner's discussion provided little to no information 
on which to rate this disability.  Unfortunately, information 
obtained during that 2005 examination would have been very 
helpful in evaluating the disability.  Bear in mind, though, 
VA's duty to assist the veteran in developing his claim is 
not a one-way street.  If he wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran has submitted private medical records dated from 
August 2002 through November 2005 that reflect rare clinic 
visits for complaints of left flank pain.  In November 2003, 
he reported to the examiner that he had episodes of flank 
pain at least once a week, with dull pain that radiated into 
his left upper quadrant.  It was noted at that time that he 
has passed six stones approximately eight months earlier.  An 
examiner in January 2004 indicated the veteran was then 
asymptomatic; he discussed the extracorporeal shockwave 
lithotripsy (ESWL) procedure with him.  A report dated in 
September 2005 states the veteran had occasional left flank 
pain that radiated to his foot over the previous three 
months; ESWL was again discussed.  He was hospitalized in 
November 2005 with the diagnosis of left renal calculus; 
an ESWL procedure was performed during that very brief 
hospitalization.  

The available records do not indicate the veteran's kidney 
stone disability has ever required antibiotics for treatment 
of infection or other drug or diet therapy.  Although 
lithotripsy was performed once in November 2005, there is no 
evidence that any other invasive or non-invasive procedure 
has ever been performed to treat the disability.  And while 
he reported in November 2003 that he experienced dull left 
flank pain at least once a week, the available records are 
not clear on whether the examiner considered these reported 
symptoms to be attacks of renal colic.  None of the other 
private treatment records indicates the veteran's episodes of 
flank pain were other than occasional.  

The available medical records do not show that the 
manifestations of the veteran's kidney stone disability have 
met the criteria for a rating greater than the current 
10 percent at any time since the effective date of his award 
- either for a 30 percent rating under Code 7508 or a rating 
greater than 10 percent under Code 7509.  In fact, the 
reported manifestations appear to fit squarely within the 
criteria for a 10 percent rating under Code 7509.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  Here, 
though, the regular schedular standards adequately describe 
and provide for the veteran's disability level.  The Board 
realizes he was hospitalized once, apparently very briefly, 
in November 2005 for treatment of his kidney stone 
disability.  But this is not tantamount to "frequent" 
hospitalization.  Moreover, the record does not reflect 
marked interference with employment - meaning above and 
beyond that contemplated by his current schedular rating.  He 
has submitted no evidence of excessive time off from work due 
to his disability or of concessions made by his employer 
because of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for a rating higher 
than 10 percent for his kidney stones, meaning there is no 
reasonable doubt to resolve in his favor.  So his claim for 
an even greater rating must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

ORDER

An initial rating greater than 10 percent for kidney stones 
is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


